DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4; 10-11; 13; 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lettini et al. (US 3922050).
As per claims 1; 10; and 15: Lettini discloses an electrical assembly comprising: a substrate 43 having an aperture (see figs. 1, wherein the fastener goes through the aperture of the electrical conductive sheet (PBC)); a flat conductor 50 mounted to the substrate 43 and extending over at least a portion of the aperture (see fig. 2); a ring terminal 55 in contact with the flat conductor 50 adjacent to the aperture; a round lead wire (see fig. 2; wherein a wire is connected to the electrical contact (terminal) 55); and a fastener 47 extending through the ring terminal 55 and flat conductor 50, secured in the aperture, and securing the ring terminal 55 against the flat conductor 50. 



.

Claim(s) 1-3; 10; 15 as best understood and are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feye-Hohmann (US 2016/0156115).
As per claims 1; 10: Feye-Hohmann discloses an electrical assembly 1 comprising: a substrate 10 having an aperture 110; a flat conductor 12 mounted to the substrate 10 and extending over at least a portion of the aperture 110; a ring terminal 2 in contact with the flat conductor 12 adjacent to the aperture 110; a round lead wire 3 connected to the ring terminal 2; and a fastener 22 extending through the ring terminal 2 and flat conductor 12, secured in the aperture 110, and securing the ring terminal 2 against the flat conductor 12.

As per claims 2-3: Feye-Hohmann discloses the electrical assembly 1; wherein the aperture 110 is a hole through the substrate 10 and the fastener 22 extends through the substrate 10; and wherein the fastener 22 is a rivet having a first head 221 formed to secure the rivet to the substrate 10 and a second head 220 under which the flat conductor 12 and the ring terminal 2 are in contact (see fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-9; 12 and 14 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Lettini et al. (US 3922050) in view of Chen (US 7990715).
As per claims 5; 14: Lettini discloses the electrical assembly, and the fastener 47 is a push pin (an elongated shank 63 as emphasized); with an anchor in the substrate (see fig. 8). However, Lettini does not explicitly disclose the fastener includes a barb that engages with the anchor to retain the push pin in the substrate.
Chen discloses a fastener 31 is a push pin with an anchor in the substrate 20 (see figs. 1-2; wherein the push pin is slidable attached to the limiting member then mounted to the substrate 20) to provide a secure, stable and reliable connection between the substrate and the chassis.
On the other hand, Lettini discloses an anchor is within the hole/aperture of the substrate (see fig. 8) with the elongated shank includes a threaded stud and a head to anchor within the dead end cylindrical aperture (see fig. 8) to prevent the elongated shank from axial rotation and secure within the anchor. Furthermore, a person having ordinary skill in the art would know that having a fastener is a push pin with a barb that engages with the anchor to retain the push pin in the substrate instead of an elongated shank with shank with threaded stud which has performed the same function by prevent the fastener from axial rotation and keeps the fastener in secure, stable condition to the substrate. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electrical assembly of Lettini by having a fastener is a push pin with a barb that engages with the anchor to retain the push pin in the substrate as taught by Chen to provide a secure, stable and reliable connection between the substrate and the chassis. Furthermore, Lettini is having an elongated shank with shank with threaded stud which has performed the same function by prevent the fastener from axial rotation and keeps the fastener in secure, stable condition to the substrate.


Chen discloses the fastener 315 is a push pin having a head under 311, and at least one barb 313 to secure the push pin to the substrate (see fig. 1) to further provide a secure, stable and reliable fasten/lock between the substrate and its components.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electrical assembly of Lettini by having the fastener is a push pin having a head under which the flat conductor and the ring terminal are in contact, and at least one barb that secures the push pin in the substrate as taught by Chen to further provide a secure and stable lock/connection/fasten the substrate to its components.

As per claims 7-9: Lettini discloses the electrical assembly, with the fastener 47; and the substrate 43 with a coating 24. However, Lettini does not explicitly mention the fastener is made of an electrically conducting material; and an electrically non-conducting material is located in the aperture between the fastener and an electrically conducting portion of the substrate; and wherein the substrate includes a metal vehicle body portion and paint coating the metal vehicle body portion.
Although, Lettini does not explicitly mention the material of the fastener neither the substrate includes a metal vehicle body. However, a person having ordinary skill in the art would know that having a desire materials can only deal with preferred material. Since, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Also, having the substrate includes a metal vehicle body portion still as a matter of obvious manufacture desire choice for which products it intended to use on.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electrical assembly of Lettini by having the fastener is made of an electrically conducting material; and an electrically non-conducting material is located in the aperture between the fastener and an electrically conducting portion of the substrate; and wherein the 
As per claim 12: Lettini discloses the electrical assembly, an anchor in the aperture with the fastener in the aperture (see fig. 8). However, Lettini does not explicitly further disclose securing an electrically non-conductive anchor in the aperture prior to securing the fastener in the aperture.
On the other hand, Lettini discloses there is an anchor within the aperture (as see in fig. 8). However, a person having ordinary skill in the art would know that having an electrically non-conductive anchor in the aperture can only deal with preferred material as the manufacture desire to prevent electric shock or further damage to the substrate. Since, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electrical assembly of Lettini by having an electrically non-conductive anchor in the aperture prior to securing the fastener in the aperture as taught by the instant invention to further prevent electric shock, or damage may cause to the substrate.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831